Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 1 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>
Sent: Tuesday, February 16, 2016 4:48 AM
To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharaja Bhog ( U.S.A. ); Maharajabhog .; mb.kochi@maharajabhog.com,;
stores ( Oberoi ); Gulabsingh
Subject: Menu
Wednesday Menu
Farsan :- Palak Bharva roll
Katha Dhokla mariwala
Dal Bhati churma

Veg :- Panner Corn capsicum
Gawar Rajasthani
Aloo lasuniya
Shahi Gatta

Fulka, Saat Padi roti, jowari Rotla

Sweets :- Khajur Pak halwa
Fruit Float

Batuva raita
Thursday menu
Farsan :- Gold coin
Ring dhokla
Dal Pakwan tadka
Veg :- Panner veg korma
Sarso Ki Bhaji
Aloo Sambhariya
Bikaneri papad methi
Fulka, Makkai Rotla , Flower Panner Leela kanda paratha

Sweets :- Apple Basundi
Chawli Dal halwa

Kakadi raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 2 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Thursday, February 18, 2016 3:24 AM

To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharaja Bhog ( U.S.A. ); Maharajabhog .; mb.kochi@maharajabhog.com;
stores ( Oberoi ); Gulabsingh

Subject: Friday - Sunday menu

Friday menu

Farsan :- Surti plaza
Cabbage Patra
Ragda Pattice ( Only for dubai )

Veg :- Kathiyawadi Undiyoo
Flower Achaari
Aloo tomato rasawala
Jaselmeri Channa Masala

Fulka, Masala Koba Roti , Tirangi puri
Dum Biryani, Khichidi
Sweets :- Gajjar Halwa

Dudh Pak

Kesari Jalebi

Beet raita

Saturday Menu

Farsan :- Maharaja Bhog ghughra
Pav bhaji dhokla
Stuff Dahiwada

Veg :- Palak corn Paneer
Mix veg Bhurji ( receipe attached )
Aloo patal bhaji
Mong muthiya

Fulka, Dudhi thepla, Masala Puri

Kesari Pulav, Khichidi

Sweets :- Angoori Basundi

Aldiya Pak Halwa
Kala Jammun

Papaya Anar Marcha
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 3 of 14

Sunday Menu

Farsan :- Maharaja Bhog Katti Roll
Mong Dal Panoli dhokla (shape of Kaju Katli ) served with khopra chutney

Veg :- Kathiyawadi Undiyoo
Bhindi Dahiwali ( tadka of Lasun )
Aloo dil kush
Rajma Palak

Fulka , Peru thepla, Beet puri

Panner Bhurji Pulav, Khichidi

Sweets :- Mong Dal Halwa
Kesari Shreekhand

Rabdi malpuva

Dudhi raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 4 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Sunday, February 21, 2016 3:07 AM

To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharaja Bhog ( U.S.A. ); Maharajabhog .; mb.kochi@maharajabhog.com;
stores ( Oberoi ); Gulabsingh

Subject: Monday & Tuesday menu

Monday menu
Farsan :- Punjabi Samoset

Dudhi Muthiya
Dal Dhokli

Veg :- Gulab Jammun ki Sabzi
Leela Kanda thali peth pitla
Aloo Sambhariya
Clear stock

Fulka, nachi Rotla, Gajar thepla

Sweet :- Panner Kheer
Chawli Dal halwa

Kakadi raita.
Tuesday Menu
Farsan :- Parwal Chand Tara
Pav bhaji dhokla
Methi Gotta Chatt
Veg :- Panner Pasanda
Ollo
Aloo Capsicum
Rajma Makkhan Masala
Fulka, Bajri Rotla, Methi Thepla

Sweet :- Kesari Rasmalai
Dudhi Halwa

Green toss salad

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 5 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Tuesday, February 23, 2016 8:47 AM

To: Maharaja Bhog ( Inorbit Mall ); Maharaja Bhog ( U.S.A. }; Oberoi Mall; mb.kochi@maharajabhog.com; stores ( Oberoi
); Maharajabhog .; Gulabsingh

Subject: Wednesday & Thursday Menu

Wednesday Menu

Farsan :- Palak Bharva roll
Corn Suji Dhokla ( new one receipe attached )
Dal Bhati churma

Veg :- Mutter Panner
Tindola Achari
Aloo Pyaaz
Shahi Gatta
Fulka, Makkai Rotla, Saat Padi

Sweets :- Fruit Float
Apple halwa

Channa Chor Garam
Thursday menu
Farsan :- Gold coin
Dunlop Dhokla
Sindhi Dal pakwan
Veg :- Panner Haryali
Kaju Kanda Karela
Dum Aloo
Bikaneri papad methi nu shaak

Fulka , nachi Rotla, Dudhi thepla

Sweets :- Udad Dal halwa
Kesari Shreekhand

Kakdi raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Documenti1-5 Filed on 01/04/21 in TXSD

Page 6 of 14

 

From: Maharajabhog . <mb.usa@maharajabhog.com>
Sent: Thursday, March 17, 2016 7:09 PM

To: Minnie Tsai

Subject: Fwd: Monday & Tuesday menu

DP mae nnnnnn Original Message ----------

> From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

> To: "Maharaja Bhog ( Inorbit Mall )" <mb.inorbit@maharajabhog.com>,
> "Maharaja Bhog ( U.S.A. }" <mb.usa@maharajabhog.com>, Oberoi Mall
> <mb.oberoi@maharajabhog.com>, "Maharajabhog ."

> <mb.dubai@maharajabhog.com>, mb.kochi@maharajabhog.com, "stores (
> Oberoi )" <store.oberoi@maharajabhog.com>

> Date: February 28, 2016 at 7:35 AM

> Subject: Monday & Tuesday menu

>

> Monday Menu

> Farsan :- Khapoli wada Kulfi Dhokla

> Dal Dhokli Veg :- Panner Corn capsicum Flower Achaari

> Aloo kanda rasawala Clear stock Fulka, nachi Rotla, Cabbage

> Panner Paratha Sweets :- Kesari Dry fruit khiran Udad

> Dal halwa Dudhi raita

> Tuesday Menu

> Farsan :- Pakiza ( served with schzewan Sauce ) Palak
> Khandvi

> Usal Misal

> Veg :- Panner Methi mutter Malai Bhindi Do pyaaza

> Aloo Goanese Mong muthiya Fulka, Jowar Rotla, Aloo paratha
> Sweet :- Eliachi shreekhand Dudhi halwa Green toss
> salad

>

>

> Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 7 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Wednesday, March 2, 2016 1:46 AM

To: Maharaja Bhog ( Inorbit Mall ); Maharaja Bhog ( U.S.A. ); Oberoi Mall; Maharajabhog .; mb.kochi@maharajabhog.com;
stores ( Oberoi )

Subject: Thursday menu

Thursday menu
Farsan :- Makkai Panner Marvel
Patra vaghareala
Dal pakwan tadka
Veg :- Panner achari
Dudhi muthiya
Dum Aloo
Malai mogar Methi
Fulka, Bajri Rotla, gajjar Thepla

Sweet :- Fruit custard
Chawli Dal halwa

Kakadi raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document 1-5 Filed on 01/04/21 in TXSD Page 8 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Sunday, March 6, 2016 2:10 AM

To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharajabhog .; mb.kochi@maharajabhog.com; Maharaja Bhog ( U.S.A. );
stores ( Oberoi )

Subject: Monday, Tuesday , Wednesday menu

UTSAV THALI - Maha shivratri
Monday

Farsan :- Farali Pattice
Sabudana Khichdi
Dal Dhokli

Veg :- Palak corn Panner
Gawar Rajasthani
Aloo Upwaswala rasa ( no gravy )
Channa Masala

Fulka, Rajgiri puri , Veg Paratha
Hyderabadi Biryani, Khichdi
Sweets : Kesari shreekhand
Mong dal Halwa
Rabdi Jalebi

Raita :- Tomato phudina masala raita

Kakadi pickle

Tuesday Menu

Farsan :- Kathol Samoset
Corn Methi dhokla
Rasgulla Chatt

Veg :- Gulab Jammun ki Sabzi
Thali peth pitla
Aloo Curry
Ugela Mong Masala

Fulka, Jowari Rotla, Dudhi thepla

Sweets :- Apple halwa
Shahi Tukda

Kakadi vaghareala
Case 4:21-cv-00008 Document1-5 Filed on 01/04/21 in TXSD Page 9 of 14
Onion pickle

Wednesday Menu
Farsan :- Nargis Kofta roll
Khatha dhokla mariwala
Rajasthani Dal batti churma
Veg :- Mutter Panner
Bhindi do pyaaza
Aloo Sambhariya
Shahi Gatta
Fulka, Saat Padi roti, Makkai Rotla

Sweets : Kesari Rasmalai
Kiwi Halwa

Batuva raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document1-5 Filed on 01/04/21 in TXSD Page 10 of 14

 

From: Maheshwari Ashish Maheshwari <ashishmaheshwari200@hotmail.com>

Sent: Wednesday, March 9, 2016 3:38 AM

To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharaja Bhog ( U.S.A. ); Maharajabhog .; mb.kochi@maharajabhog.com;
stores ( Oberoi ); Gulabsingh

Subject: Thursday menu

Farsan :- Cocktail Cutlet
Cabbage Patra
Sindhi Dal pakwan tadka

Veg :- Panner Methi mutter Malai
Flower Achari
Aloo kanda rasawala
Clear stock

Fulka, nachi Rotla, Peru thepla

Sweets :- Gajjar Halwa
Fruit Custard

Beet raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Document1-5 Filed on 01/04/21 in TXSD Page 11 of 14

 

From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

Sent: Sunday, March 13, 2016 9:13 AM

To: Maharaja Bhog ( Inorbit Mall ); Oberoi Mall; Maharaja Bhog ( U.S.A. ); Maharajabhog .; mb.kochi@maharajabhog.com;
stores ( Oberoi ); Gulabsingh

Subject: Menu

Monday menu

Farsan :- Panner Methi Gotta
S/w Dhokla
Dal Dhokli

Veg :- Palak corn Paneer
Bikaneri sev tomato muthiya nu shaak
Aloo Sukha Bhaji ( yellow colour )
Ugela Mong mod wala

Fulka, Makkai Rotla, Aloo paratha
Sweet :- Eliachi shreekhand, Dudhi halwa

Kakadi raita

Tuesday Menu

Farsan :- Bhujiya Chesse Roll
Cabbage Patra
Rasam Kachori

Veg :- Corn capsicum Panner
Kaju kanda Karela
Dum Aloo
Palak Rajma

Fulka, Bajri Rotla, Methi Thepla

Sweets :- Gajjar Halwa
Shahi Tukda

Green toss salad
Wednesday Menu
Farsan :- Rajasthani mirchi wada

Katha Dhokla mariwala
Dal Bhati churma
Case 4:21-cv-00008 Document1-5 Filed on 01/04/21 in TXSD Page 12 of 14
Veg :- Mutter Panner
Gawar Rajasthani
Aloo Upwaswala rasa
Shahi Gatta
Fulka, Saat Padi roti, jowari Rotla

Sweets :- Apple halwa
Dry fruit khiran

Beet raita

Sent from my Samsung Galaxy smartphone.
Case 4:21-cv-00008 Documenti1-5 Filed on 01/04/21 in TXSD

Page 13 of 14

 

From: Maharajabhog . <mb.usa@maharajabhog.com>
Sent: Thursday, March 17, 2016 7:02 PM

To: Minnie Tsai

Subject: Fwd: Menu

D neacnr wane Original Message ----------

> From: "Maharajabhog ." <mb.usa@maharajabhog.com>
> To: Btaparia770 <btaparia770@icloud.com>

> Date: March 16, 2016 at 4:57 PM

> Subject: Fwd: Menu

DD -nnnnnnne- Original Message ----------

> > From: Ashish Maheshwari <mb.ashishmaheshwari@gmail.com>

> >To: "Maharaja Bhog ( Inorbit Mail )" <mb.inorbit@maharajabhog.com>,

> > Oberoi Mall <mb.oberoi@maharajabhog.com>, "Maharaja Bhog ( U.S.A. }"

> > <mb.usa@maharajabhog.com>, "Maharajabhog ."

> > <mb.dubai@maharajabhog.com>, mb.kochi@maharajabhog.com, "stores ( Oberoi }"
> > <store.oberoi@maharajabhog.com>

> > Date: March 16, 2016 at 5:36 AM

> > Subject: Menu

>>
> > Thursday menu

> > Farsan :- Bhujiya Chesse Roll Pav bhaji dhokla

>>

> > Sindhi Dal pakwan tadka

> > Veg :- Tirangi Rasgulla ki Sabzi Methi Leela kanda ghego
>>

>> Aloo curry Pindi Chole

> > Fulka, Jowar Rotla, Dudhi thepla

> > Sweets :- Fruit custard Chawili Dal halwa Batuva

>> raita

DD nceceeneennnenneee

> > Friday Menu

> > Farsan :- Palak Bharva roll Vaghareala Dhokla Masala
>>

>>  Usal Misal

> > Veg :- Panner Pasanda Ollo Aloo rasawala

>> Bikaneri papad methi nu shaak
> > Fulka, Bajri Rotla, mix veg paratha Sweets :- Malai s/w
> > Mohan thal halwa Corn capsicum salad

DD wnene cen ene nee
> > Saturday Menu

> > Farsan :- Kathol Samoset Rice Khichyoo

> > Stuff Dahiwada Veg :- Maharaja Bhog spl Turiya Patra

> > Kathiyawadi Aloo dil kush Malai mogar Fulka,

> > Masala Puri, Peru thepla Rama ram Gatta Pulav, Khichidi Sweets :-
> > Gajjar Halwa Angoori Basundi

>> Kesari Jalebi
> > Papaya Anar Marcha
Case 4:21-cv-00008 Document1-5 Filed on 01/04/21 in TXSD
> > Sunday Menu :-
> > Farsan :- Panner Liff afa ( served with schzewan Sauce ) Kulfi

> > Dhokla ( served with khopra chutney ) Dal Dhokli (

> > Only for Dubai ) Veg :- Kathiyawadi Undiyoo Bhindi

> > Dahiwali ( Tadka of Lasun )

>>

>> Aloo patal bhaji Rajma Palak Fulka, Masala koba

> > roti, Corriender puri Beet vatana Pulav ( receipe attached )Khichdi
> > Sweets :- Aamarkhand Mong Dal Halwa

> > Rabdi ghevar Kakadi raita

>>

> > Sent from my Samsung Galaxy smartphone.

Page 14 of 14
